Title: John Strode to Thomas Jefferson, 17 July 1813
From: Strode, John
To: Jefferson, Thomas


          
            Allum Spring Mills 17 July ’13
            Altho’ I am well aware, that if every one to whom your beneficence have been extended, was to trespass on your Attention with equal professions of gratitude, it would have a Severe effect on your private Repose. Yet, good and benevolent Sir, notwithstanding, that conviction, full at my Heart, I cannot for my life, Refrain from Acknowledgeing, the benignity of your inestimable favor favour of the 13th, this moment Recd. Your condescending notice has inspired me with hopes of two important objects; One, is the prospect of being further usefull to my beloved country; the other is not less laudible, to gain Something by industry to discharge a few Small balances, yet unpaid. If Such be the will of propitious Heaven; bound as I now must be, under the Strongest of Additional obligations; Zealously and ardently devoted, no opportunity shall be lost, or in the least neglected, to perform the duties of Any Station, however humble, with which I may be honord. with every Sentiment of due Regard.
            I am worthy Sir
            Your ever obliged hble Servt John Strode
          
          
            The Governor of Va has often Spoke in terms of great kindness to me, good & kind as He is, how could I Shew his Letter to a personage, equally, or perhaps better, acquainted with me. I never thot of Such a thing untill this morning. if I can muster presumption enough, I will go to the City.
          
        